                                                                           FILED
                                                                  2019 Jan-25 PM 03:29
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA


            IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF ALABAMA
                   NORTHEASTERN DIVISION

STEPHANIE M. RONEY,                 )
                                    )
     Plaintiff,                     )
                                    )
v.                                  )    Civil Action No.:
                                    )    5:18-cv-1482-CLS
CITY OF HUNTSVILLE, ALABAMA, )
                                    )
     Defendant.                     )
__________________________________________________________________

                 PLAINTIFF’S OPPOSITION TO
               DEFENDANT’S MOTION TO DISMISS



                         Rebekah Keith McKinney (ASB-3137-T64J)
                         Philip M. DeFatta (ASB-9307-R74F)
                         Attorney for Plaintiff
                         Watson McKinney, LLP
                         200 Clinton Avenue, West, Suite 110
                         Huntsville, Alabama 35801
                         (256) 536-7423 telephone
                         mckinney@watsonmckinney.com
                         defatta@watsonmckinney.com


                         Attorneys for Plaintiffs
TABLE OF CONTENTS

I.     INTRODUCTION ........................................................................................ 1

II.    SUMMARY OF FACTS ALLEGED IN THE FIRST AMENDED
       COMPLAINT ............................................................................................... 1

III.    STANDARD OF REVIEW ......................................................................... 4

IV.    ARGUMENT ............................................................................................... 5

       A.      THE CITY’S MOTION TO DISMISS IS DUE TO BE DENIED
               BECAUSE PLAINTIFF ALLEGED A PLAUSIBLE TITLE VII SEX
               DISCRIMINATION CLAIM ..............................................................5

               1.       Plaintiff alleged that she suffered a tangible adverse employment
                        action after being transferred to the Showers Center .................6

               2.       Plaintiff alleged that her transfer to the Showers Center put her
                        in an objectively hostile work environment ............................. 10

       B.      THE CITY’S MOTION TO DISMISS IS DUE TO BE DENIED
               BECAUSE PLAINTIFF ALLEGED PLAUSIBLE TITLE VII
               RETALIATION CLAIMS ................................................................ 13

               1.       The City transferred Plaintiff to the Showers Center in retaliation
                        for her past complaints about sexual and racial harassment..... 13

               2.       The City retaliated against Plaintiff for filing a charge of
                        discrimination with the EEOC and she exhausted her
                        administrative remedies .......................................................... 15

       C.      THE CITY’S MOTION TO DISMISS PLAINTIFF’S DISABILITY
               DISCRIMINATION CLAIMS IS DUE TO BE DENIED BECAUSE
               DENIAL OF HER REQUEST NOT TO BE TRANSFERRED TO THE
               SHOWERS CENTER WAS A FAILURE TO PROVIDE
               REASONABLE ACCOMMODATION ........................................... 18




                                                       i
D.   THE CITY’S MOTION TO DISMISS PLAINTIFF’S FMLA
     INTERFERENCE CLAIM IS DUE TO BE DENIED BECAUSE SHE
     ALLEGED PREJUDICE .................................................................. 20

E.   PLAINTIFF IS ENTITLED TO BACK PAY ................................... 21




                                       ii
I.    INTRODUCTION

      Defendant, the City of Huntsville, Alabama (the “City”), seeks to dismiss the

claims asserted by Plaintiff, Stephanie M. Roney, in her First Amended Complaint

(doc. 27). (See docs. 28-29). Specifically, the City contends that Plaintiff’s

discrimination and retaliation claims under Title VII of the Civil Rights Act of 1964,

as amended (“Title VII”) and the Americans with Disabilities Act (the “ADA”)

(Counts I through III), and interference with benefits under the Family and Medical

Leave Act (“FMLA”) (Count III) claims are due to be dismissed pursuant to Rule

12(b)(6), Federal Rules of Civil Procedure (2018), for failure to state a claim upon

which relief can be granted. The City also argues that Plaintiff is not entitled to front

or back pay.

      As detailed below, the City’s Motion is due to be denied. Plaintiff pleads

factual allegations sufficient to support the claims asserted in the First Amended

Complaint. And she is entitled to back pay.

II. SUMMARY OF FACTS ALLEGED IN THE FIRST AMENDED
COMPLAINT

      The City first employed Plaintiff on May 4, 2004, as a lifeguard at the Brahan

Springs Natatorium (the “Natatorium”). (Doc. 27 at ¶ 12). Plaintiff is still employed

by the City in its Parks and Recreation Department at the Richard Showers Center

pool (the “Showers Center”). (Id. at ¶ 13). In 2005, while still assigned to work at

the Natatorium, Plaintiff worked with Mick Roney (no relation), and four other male

                                           1
employees—Mark Deal (“Deal”), C.J. Vankampen (“Vankampen”), Kim Putman

(“Putnam”), and Pat McCool (“McCool”)—who subjected her to sexual and racial

harassment. (Id. at ¶¶ 15-18). Plaintiff did not pursue litigation related to this

harassment. (Id. at ¶ 19). However, she did report the conduct to her supervisor. (Id.).

      In January, 2012, Plaintiff was diagnosed with Post-Traumatic Stress Disorder

(“PTSD”) after she was robbed, assaulted, and held hostage in an incident unrelated

to her employment. (Id. at ¶¶ 20-21). Plaintiff’s PTSD caused her to miss several

days of work, and she continues to seek treatment for the condition. (Id. at ¶ 21).

When Plaintiff returned to work on January 29, 2012, two of Plaintiff’s male co-

workers published sexually and racially charged insults directed at Plaintiff on a

whiteboard. (Id. at ¶¶ 22-23). Plaintiff reported the whiteboard incident to Mick

Roney, and his supervisor, Jerry Shelton. (Id. at ¶ 25). The whiteboard was removed.

(Id.). However, rather than discipline the male co-workers responsible for writing

and posting the whiteboard, Steve Ivey (“Ivey”), the Director of the Parks and

Recreation Department, involuntarily transferred Plaintiff to the Williams Aquatic

Center. (Id. at ¶¶ 28-29). After Plaintiff’s transfer to the Williams Aquatic Center,

she continued to experience problems at work, including a male coworker swearing

a warrant against her on March 23, 2012 (id. at ¶ 30), and learning that Putnam called

Plaintiff’s son, who is bi-racial with an African-American father, a “monkey.” (Id.

at ¶¶ 17, 31).



                                           2
      Plaintiff continued working at the Williams Aquatic Center until November

4, 2016, when she was informed by Ivey that she was being transferred to the

Showers Center. (Id. at ¶ 32). Ivey also reassigned Plaintiff from working day shifts

only to working both day and night shifts. (Id.). The City planned to close the

Williams Aquatic Center five months from the date of Plaintiff’s transfer; however,

the closure actually took one year. (Id. at ¶ 33). Plaintiff, therefore, requested to

remain at the Williams Aquatic Center or be transferred to the Natatorium. (Id. at ¶¶

34-37). Ivey refused Plaintiff’s request even though other qualified male employees

agreed to transfer to the Showers Center in Plaintiff’s place. Moreover, Ivey did not

require the other employees at the Williams Aquatic Center to transfer before its

closure. (Id. at ¶¶ 36-38).

      Plaintiff opposed the transfer because she would be forced to work with Mick

Roney, who previously subjected her to sexual and racial harassment. (Id. at ¶¶ 14-

18, 35). Additionally, the shift change presented a substantial financial and personal

hardship for Plaintiff and her family. (Id. at ¶ 34). Despite these reasons for opposing

the transfer, Ivey refused Plaintiff’s requests. Ivey told Plaintiff that he transferred

Plaintiff, “due to her ‘past’ with the ‘boys’ currently working at the Natatorium.”

(Id. at ¶ 38). Plaintiff suffered adverse physical and emotional impacts as a result of

her transfer to the Showers Center. (See id. at ¶¶ 39-42). Plaintiff also suffered

profession setbacks, as she was terminated (id. at ¶ 43), reinstated after pleading with



                                           3
human resources (id. at ¶¶ 45-46), denied FMLA benefits and forced to use personal

leave (id. at ¶¶ 44, 49), and was still required to work with Mick Roney. (Id. at ¶¶

47, 49).

        Plaintiff filed her charge of discrimination with the Equal Employment

Opportunity Commission (“EEOC”) on March 27, 2017, alleging continuing

discrimination and retaliation on the basis of her sex (female) and disability (PTSD)

in violation of Title VII, the ADA, the Rehabilitation Act, and FMLA interference.

(Id. at ¶ 9, Ex. 1 pp. 1-2). Plaintiff initiated the present action on September 11,

2018 (doc. 1), and filed her First Amended Complaint (doc. 27) on December 12,

2018.

III.    STANDARD OF REVIEW

        A pleading must include “a short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). However, in order to

withstand a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6), a complaint must

“plead enough facts to state a claim to relief that is plausible on its face.” Ray v.

Spirit Airlines, Inc., 836 F.3d 1340, 1347–48 (11th Cir. 2016) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007).

        When evaluating a motion brought under Rule 12(b)(6), the court accepts “the

allegations in the complaint as true and constru[es] them in the light most favorable

to the plaintiff.” Hunt v. Aimco Props., L.P., 814 F.3d 1213, 1221 (11th Cir. 2016).



                                          4
However, “[t]o survive a motion to dismiss, a complaint must . . . ‘state a claim to

relief that is plausible on its face.’” Iqbal, 556 U.S. at 678, 129 (quoting Twombly,

550 U.S. at 570). A complaint states a facially plausible claim for relief “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Id. In other words, the

complaint must establish “more than a sheer possibility that a defendant has acted

unlawfully.” Id.; see also Twombly, 550 U.S. at 555, (emphasizing that “[f]actual

allegations [included in the complaint] must be enough to raise a right to relief above

the speculative level”).

IV.   ARGUMENT

    A.  THE CITY’S MOTION TO DISMISS IS DUE TO BE DENIED
BECAUSE PLAINTIFF ALLEGED A PLAUSIBLE TITLE VII SEX
DISCRIMINATION CLAIM.

      An employment decision, such as termination, failure to hire, or demotion,

must meet a “threshold level of substantiality” to constitute an “adverse employment

action.” Davis v. Town of Lake Park, 245 F.3d 1232, 1238-39 (11th Cir. 2001)

(quotation marks omitted). Employment actions are sufficiently adverse for purposes

of Title VII liability where an employee proves, from the perspective of a reasonable

person in similar circumstances, “a serious and material change in the terms,

conditions, or privileges of employment.” Davis v. Town of Lake Park, Fla., 245

F.3d 1232, 1239 (11th Cir. 2001). This theory of liability “evinces a congressional



                                          5
intent ‘to strike at the entire spectrum of disparate treatment of men and women’ in

employment,’ which includes [employers] requiring people to work in a

discriminatorily hostile or abusive environment.” National R.R. Passenger Corp.,

536 U.S. at 116 (quoting Harris v. Forklift Systems, Inc., 510 U.S. 17, 21 (1993)

(some internal quotation marks omitted) (quoting Meritor Sav. Bank, FSB v. Vinson,

477 U.S. 57, 64 (1986), in turn quoting Los Angeles Dept. of Water and Power v.

Manhart, 435 U.S. 702, 707, n. 13, (1978)).

      A plaintiff, therefore, pleads a plausible Title VII sex discrimination claim

“(1) ‘through [allegations of] tangible [adverse] employment action’ or (2) ‘through

[allegations] of a hostile work environment caused by sexual harassment that is

sufficiently severe or pervasive to alter the terms and conditions of the work.’”

Osburn v. Hagel, 46 F. Supp. 3d 1235, 1241 (M.D. Ala. 2014) (quoting Nurse “BE”

v. Columbia Palms W. Hosp., Ltd. P'ship, 490 F.3d 1302, 1308 (11th Cir.2007)).

Plaintiff alleged facts satisfying both of these categories, although the City only

argues that Plaintiff failed to plead a tangible adverse employment action. (See doc.

29 at pp. 5-8).

      1.     Plaintiff alleged that she suffered a tangible adverse employment action
             after being transferred to the Showers Center.

      Transfers are typically adverse when they are “objectively equivalent, at least

to some degree, to demotions.” Doe v. Dekalb County Sch. Dist., 145 F.3d 1441,

1450 (11th Cir. 1998)). However, applicable precedent does not “stand for the

                                         6
proposition that a court may not ever consider a plaintiff's subjective preferences in

determining whether h[er] transfer [wa]s ‘purely lateral.’” Id. at 1450; see also id.,

n. 15. For example, other circuits, relying on the purpose and intent of Title VII,

have held that lateral transfers can constitute adverse employment actions. See e.g.,

Ortiz-Diaz v. U.S. Dept. of Housing and Urban Development, 867 F.3d 70 (D.C. Cir.

2017); see also Meritor Sav. Bank, FSB v. Vinson, 477 U.S. 57, 64 (1986)

(explaining that Congress intended Title VII to prohibit all types of discriminatory

treatment and not just those that have an economic or tangible impact)).

       In Ortiz-Diaz, the plaintiff sued his employer for Title VII race discrimination

and retaliation after his lateral transfer request was denied. 867 F.3d at 72-73. The

plaintiff wanted to be transferred away from his racially biased supervisor and

alleged that the denial would have an “adverse impact on the [his] potential for career

advancement,” along with other impacts like separation from his family. Id. at 72.

The Ortiz-Diaz court, in reversing the district court’s grant of summary judgment,

held that the defendant’s denial of the plaintiff’s transfer request “away from a

racially and ethnically biased supervisor to a non-biased supervisor more likely to

advance his career” was actionable under Title VII. Id. at 74. 1 The Ortiz-Diaz court


1
  The Ortiz-Diaz court relied in part on Brown v. Brody, 199 F.3d 446, 457 (D.C. Cir. 1999), where
it held that, although the denial of a lateral transfer did not constitute a materially adverse action,
a showing of “consequences affecting . . . future employment opportunities” could be sufficient.
867 F.3d at 74. The Ortiz-Diaz court further recognized that its conclusion was in agreement with
the First, Second, and Seventh Circuits. See id.



                                                  7
also took issue with the defendant’s attempts at “minimize[ing] the legal significance

of [the plaintiff’s] claimed injury, explaining that, “the plaintiff’s legally protected

interest in avoiding a racially and ethnically biased supervisor is more weighty than

a ‘personal preference[ ].’” Id. at 75.

       Eleventh Circuit precedent concerning lateral transfers supports the

underlying rationale of the Ortiz-Diaz court. See e.g., Jefferson v. Sewon America,

Inc., 891 F.3d 911, 920-21 (11th Cir. 2018) (quoting Davis, 245 F.3d at 1239).

Particularly, in the context of a request to be transferred, (or, as here, not transferred),

the Eleventh Circuit requires that a plaintiff “must establish that ‘a reasonable person

faced with a choice [between the positions] . . . would prefer [not to be[ ]

transferred.” Jefferson, 891 F.3d at 921 (quoting Webb-Edwards v. Orange Cty.

Sherriff’s Office, 525 F.3d 1013, 1032 (11th Cir. 2008). Thus, applying this inquiry,

a reasonable person could prefer a transfer (or request not to be transferred), similar

to Ortiz-Diaz, to avoid working with biased supervisors or co-workers. Thus, like in

Ortiz-Diaz, the Eleventh Circuit should not preclude Title VII liability, especially at

the motion to dismiss stage, where the plaintiff can prove that the transfer constitutes

a “serious and material change in the terms, conditions, and privileges of [her]

employment.” Id. (quoting Web-Edwards, 525 F.3d at 1033).

       In the present case, similar to the Ortiz-Diaz plaintiff, Plaintiff alleged that

she did not want to be transferred to avoid working with a sexually and racially



                                             8
abusive co-worker, Mick Roney. Plaintiff alleged that she informed her supervisor

that not being transferred would mitigate her fears of working with Mick Roney, and

that being transferred would cause her to suffer financial and personal hardships. (Id.

at ¶¶ 34-35). Specifically, Plaintiff would be assigned to the night shift, forced to

hire child care, and forced to take more time from her family. (Id.). Plaintiff also

alleged that other qualified male employees volunteered to transfer to the Showers

Center in her place. (Id. at ¶ 36).

      Plaintiff further alleged that she suffered multiple harms after her request was

denied: (1) her PTSD worsened (id. at ¶ 40); (2) she had to undergo medical

treatment (id. at ¶ 42); (3) she was temporarily unable to return to work due to her

condition (id. at ¶ 42); (4) she was terminated (id. ¶¶ 43-44); (5) she had to use

personal leave after her FMLA application was denied; (6) she was still assigned to

the Showers Center with Mick Roney after demonstrating that her PTSD worsened

(id. at ¶ 47); and (7) she suffered retaliation after filing a charge of discrimination

with the EEOC. (Id. at ¶¶ 48-49).

      Here, like in Ortiz-Diaz, and in line with Eleventh Circuit precedent, the trier

of fact could conclude that the denial of Plaintiff’s request, for purposes of Title VII,

constituted a material impact on her career opportunities and conditions of

employment. For example, working with Mick Roney has already caused Plaintiff

to miss work and threaten her prospects for advancement. Therefore, the City’s



                                           9
Motion to Dismiss Plaintiff’s Title VII sex discrimination claim is due to be denied

because her transfer to the Showers Center constituted an adverse employment

action.

      2.     Plaintiff alleged that her transfer to the Showers Center put her in an
             objectively hostile work environment.

      Title VII protects employees from other harassing conduct not necessarily

amounting to a “direct” or “tangible” adverse impact like terminations and

demotions. See National R.R. Passenger Corp., 536 U.S. at 116. For instance,

“[w]hen the workplace is permeated with ‘discriminatory intimidation, ridicule, and

insult,’ that is ‘sufficiently severe or pervasive to alter the conditions of the victim's

employment and create an abusive working environment,’ Title VII is violated.” Id.

(quoting Harris, 510 U.S., at 21 (citations omitted).

      Unlike claims based on a tangible employment action, those involving a

“hostile work environment” address acts “different in kind” whose “very nature

involve[] repeated conduct,” such as “‘discriminatory intimidation, ridicule, and

insult.’” Gowski v. Peake, 682 F.3d 1299, 1312-13 (11th Cir. 2012) (quoting Nat'l

R.R. Passenger Corp., 536 U.S. at 117)). To establish a plausible Title VII sex

discrimination claim based on a hostile work environment:

      The plaintiff must show ‘(1) that he or she belongs to a protected group;
      (2) that the employee has been subject to unwelcome sexual
      harassment, such as sexual advances, requests for sexual favors, and
      other conduct of a sexual nature; (3) that the harassment must have been
      based on the sex of the employee; (4) that the harassment was

                                           10
      sufficiently severe or pervasive to alter the terms and conditions of
      employment and create a discriminatorily abusive working
      environment; and (5) a basis for holding the employer liable.’

Reeves v. C.H. Robinson Worldwide, Inc., 594 F.3d 798, 808 (11th Cir. 2010)

(quoting Mendoza v. Borden, Inc., 195 F.3d 1238, 1245 (11th Cir.1999) (en banc)

(citation omitted); see also Burlington Indus., Inc. v. Ellerth, 524 U.S. 742, 743

(1998) (noting that hostile work environment claims “require . . . severe or

pervasive” conduct) (emphasis added)). Notably, the trier of fact can “consider

discrete acts as part of a hostile work environment claim.” Osburn, 46 F. Supp. 3d

at 1313 (citing Nat'l R.R. Passenger Corp., 536 U.S. at 117 (a hostile work

environment claim depends on “a series of separate acts that collectively constitute

one ‘unlawful employment practice.’”) (internal citation omitted).

      In the present case, Plaintiff plead facts satisfying these elements. Plaintiff is

a female (doc. 27 at ¶ 6), who experienced gender based harassment throughout her

employment (id. at ¶¶ 15, 18, 22, 28, 35, 38). Most recently (within 180 days of

Plaintiff’s charge of discrimination), the City perpetuated this sexually hostile work

environment by forcing Plaintiff to work with Mick Roney against her objections.

(Id. at ¶¶ 32, 34-39). Plaintiff did not welcome the past conduct of Mick Roney and

others (id. at ¶¶ 15, 25), and she objected to being transferred to work with him again.

(Id. at ¶¶ 34-37). Particularly, Plaintiff alleged that the City denied her request to




                                          11
remain at the Williams Aquatic Center or be assigned to the Natatorium. (Id. at ¶¶

15-18, 21-26, 38).

       Plaintiff also alleged that the transfer constituted a severe and pervasive

change to the terms and conditions of her employment. (Id. at ¶¶ 39-44). Plaintiff

alleged that the transfer forced her to work with Mick Roney, who previously

sexually harassed her at work. (Id. at ¶¶ 15, 18, 28). Plaintiff further alleged that, as

a result of being forced to work with Mick Roney again, she underwent medical

treatment for PTSD (id. at ¶¶ 40-42), requested medical leave (id. at ¶ 44), was

terminated and reinstated (id. a ¶¶ 43, 45, 46), and filed a charge of discrimination

with the EEOC. (Id. at ¶¶ 47-48). Plaintiff also contends that the City transferred her

to the Showers Center despite the fact that she could remain in her current position

at the Williams Aquatic Center (id. at ¶¶ 33, 37) and that other male employees were

willing to be transferred in her place. (Id. at ¶ 36)

       Thus, the City’s Motion to Dismiss is due to be denied because Plaintiff’s

allegations—accepted as true for purposes of Fed. R. Civ. P. 12(b)(6)—would

permit the trier of fact to conclude that she was subjected to unwelcome, gender

based harassment that was objectively severe and pervasive. 2




2
 In applying the “reasonable person” standard on a Fed. R. Civ. P. 12(b)(6) motion to dismiss, the
City is not entitled to a presumption, through bare and contradictory assertions, that the conduct
of its employees was objectively reasonable.


                                               12
    B.  THE CITY’S MOTION TO DISMISS IS DUE TO BE DENIED
BECAUSE   PLAINTIFF  ALLEGED     PLAUSIBLE    TITLE   VII
RETALIATION CLAIMS.

      To establish a plausible Title VII retaliation claim, “a plaintiff must show: (1)

that she engaged in an activity protected under Title VII; (2) she suffered a materially

adverse action; and (3) there was a causal connection between the protected activity

and the adverse action.” Kidd v. Mando American Corp., 731 F.3d 1196, 1211 (citing

Chapter 7 Tr. v. Gate Gourmet, Inc., 683 F.3d 1249, 1258 (11th Cir. 2012)). The

City improperly contends that Plaintiff failed to plead that any pre-charge retaliatory

conduct constituted an “adverse employment action” and that those actions are not

“causally related” to her protected activity. (Doc. 29 at pp. 9-14). The City also

wrongly contends that Plaintiff failed to exhaust her administrative remedies as to

any post-charge activity. (Id. at pp. 14-18).

      1.     The City transferred Plaintiff to the Showers Center in retaliation for
             her past complaints about sexual and racial harassment.

      In the context of a retaliation claim, “[a]n action is materially adverse if it

‘well might have dissuaded a reasonable worker from making or supporting a charge

of discrimination.’” Osburn, 46 F. Supp. 3d at 1251 (quoting Burlington N. & Santa

Fe Ry. Co. v. White, 548 U.S. 53, 68 (2006). However, the “[materially adverse]

standard is ‘decidedly more relaxed’ than the requirement for a” prima facie Title

VII discrimination claim. Id. (quoting Crawford v. Carroll, 529 F.3d 961, 970–71

(11th Cir. 2008) (emphasis in original) (internal quotation marks omitted).

                                          13
       For example, in Gowski, the jury awarded the plaintiff physicians damages

and injunctive relief, in part, on their Title VII retaliatory hostile work environment

claim. The Gowski court, in denying the defendant’s post-verdict motion for

judgment as a matter of law, found that the plaintiffs proved a “workplace filled with

intimidation and ridicule that was sufficiently severe and pervasive to alter” their

working conditions. Id. at 1313.

       As discussed supra at Paragraph (IV)(A), Plaintiff’s transfer to the Showers

Center was an adverse employment action and was casually connected to her

protected activity (here, past complaints of sexual and racial harassment).

Specifically, Plaintiff alleged that, although the Williams Aquatic Center was

closing, she was transferred “due to her ‘past’ with the ‘boys’ . . . at the Natatorium.”

(Id. at ¶¶ 33, 38). 3 This transfer was not a business necessity, as other male

employees, including those willing to take the transfer, were not placed at the

Showers Center. (Id. at ¶ 36). Plaintiff further alleged that, due to the transfer, she

suffered material, adverse impacts. (See supra at Paragraph (IV)(A)(1)-(2)).

Plaintiff’s arrest was also not a legitimate reason for the transfer, and the City cannot

establish that arrest as a legitimate, non-discriminatory reason for its actions at the




       3
          The City erroneously contends that “allegations of the Complaint make clear that the City
decided to transfer Plaintiff” because the Williams Aquatic center was closing. (Doc. 29 at p. 12)
(citing Doc. 27 at ¶ 33). Paragraph 33 of the Complaint does not contain any allegation that
Plaintiff’s transfer was due to this closing.


                                                14
motion to dismiss stage. Notably, Plaintiff disputes the arrest was proper, and

McCool only swore out a warrant to further harass Plaintiff after she confronted him

about the whiteboard incident. (Doc. 1 at ¶¶ 24-30).

      Thus, the City’s motion to dismiss Plaintiff’s pre-charge Title VII retaliation

claims is due to be denied.

      2.     The City retaliated against Plaintiff for filing a charge of discrimination
             with the EEOC and she exhausted her administrative remedies.

      Plaintiff alleged that she suffered further retaliation after filing a charge of

discrimination with the EEOC. (Doc. 27 at ¶¶ 48-49, 63). Contrary to the City’s

assertions (doc. 29 at pp. 14-18), “post-charge retaliation claims are not

jurisdictionally barred for failure to allege them in” the plaintiff’s charge of

discrimination. Sprinkle v. City of Douglas, Ga., 621 F.Supp.2d 1327, 1351 (S.D.

Ga. 2008) (citing Baker v. Buckeye Cellulose Corp. 856 F.2d 167, 168 (11th Cir.

1988)). A plaintiff’s judicial retaliation claim is exempted from Title VII’s

exhaustion requirement if it grows “‘out of an earlier charge,’ because the ‘the

district court has ancillary jurisdiction to hear such a claim when it grows out of an

administrative charge that is properly before the court.’” Duble v. FedEx Ground

Package Sys., Inc., 572 Fed. Appx. 889, 892 (11th Cir. 2014) (quoting Baker, 856

F.2d at 169, in turn quoting Gupta v. E. Tex. State Univ., 654 F.2d 411, 414 (5th Cir.

Unit A Aug.1981)).




                                          15
      In Duble, the plaintiff filed a charge of discrimination on March 6, 2009,

alleging disability retaliation and discrimination for the defendant’s failure to

accommodate his neurologic condition. Duble, 572 Fed. Appx. at 891. The plaintiff

was terminated on November 19, 2009, and filed suit in September, 2011, alleging,

in part, that the defendant terminated his employment for engaging in protected

activities. Id. at 891-92. Before filing suit, the plaintiff did not amend his original

charge of discrimination to add the termination-based retaliation claim, nor did he

file a new charge alleging retaliatory discharge. Id. at 893. The Duble court held that

the plaintiff “failed to exhaust his administrative remedies regarding his termination

claims,” by not “amend[ing] his EEOC charge or fil[ing] a new charge relating to

his termination.” Id.; see also Smith v. Vestavia Hills Board of Education, 218 F.

Supp. 3d. 1285, 1295-96 (N.D. Ala. 2016) (denying the defendant’s motion to

dismiss where post-termination and post-charge “refusal to hire retaliation clearly

could be found to ‘grow out of” [the] [p]laintiff’s initial race discrimination, age

discrimination, and retaliation EEOC charge”).

      Unlike the Duble plaintiff—whose termination claims were barred because he

failed to amend his pending charge of discrimination in 2009 and filed suit nearly

two years later—Plaintiff timely filed suit within ninety days of receiving her right

to sue letter. Unlike Duble, Plaintiff was terminated and reinstated before filing her

charge of discrimination. (Doc. 27 at ¶¶ 43, 45, 46, 48).



                                          16
       Plaintiff also alleged a causal connection between the City’s post-charge

retaliation and her protected conduct. Plaintiff alleged that the City’s retaliation after

filing her charge of discrimination, like the retaliation referenced in the original

charge, only concerned the terms and conditions of her employment. (See id. at ¶¶

48, 49). In other words, even after Plaintiff filed her charge of discrimination, the

City continued to permit male employees to harass her by threatening termination of

her employment, interfering with her attempts to utilize FMLA benefits, and

disciplining her for attempting to utilize sick and personal leave. (Id. at ¶ 49). More

specifically, Plaintiff alleged that she filed her charge of discrimination on March

27, 2017 (id. at ¶ 48), and “since that time, in retaliation for her filing of the EEOC

Charge,” she experienced continued retaliation. (Id.) (emphasis added). 4 Moreover,

the City’s human resources department, who Plaintiff had to contact to be reinstated,

would have known about her March 27, 2017, charge of discrimination. Importantly,

Plaintiff’s charge of discrimination was filed only sixty-seven days after she was

forced to report to the Showers Center. C.f., Clark Cnty. School Dist. v. Breeden,

532 U.S. 268, 273-74 (2001) (finding that a three-and-a-half month passage of time




       4
         The City’s reliance on two unreported cases, where post-charge termination claims were
barred for failure to exhaust administrative remedies, are not applicable to the present case. See
Jones v. Heritage-Crystal-Clean, LLC, 2016 WL 3406514, at *3 (M.D. Fla. June 21, 2016;
Robinson v. Koch Foods of Ala., 2014 WL 4472611, at *2 (M.D. Ala. Sept. 11, 2014). Unlike the
present case, these cases involve post-charge termination (a “discrete discriminatory act”) that
occurred before the plaintiff filed suit.


                                               17
between the protected activity and adverse action, without other evidence of

causation, was too long for the purposes of establishing the causal link)).

      Plaintiff did not fail to exhaust her administrative remedies. Thus, the City’s

motion to dismiss Plaintiff’s post charge Title VII retaliation claims is due to be

denied.

    C.   THE CITY’S MOTION TO DISMISS PLAINTIFF’S
DISABILITY DISCRIMINATION CLAIMS IS DUE TO BE DENIED
BECAUSE DENIAL OF HER REQUEST NOT TO BE TRANSFERRED TO
THE SHOWERS CENTER WAS A FAILURE TO PROVIDE REASONABLE
ACCOMMODATION.

      The reasonableness of a denied accommodation is generally a fact question

inappropriate to be decided on a Fed. R. Civ. P. 12(b)(6) motion to dismiss. See e.g.,

Daughtry v. Army Fleet Support, LLC, 925 F. Supp. 2d 1277, 1284 (M.D. Ala. 2013)

(citing Milton v. Scrivner, Inc., 53 F.3d 1118, 1124, 1125 (10th Cir. 1995).

      In Daughtry, the plaintiff had an injured shoulder and alleged that the

defendant employer failed to accommodate his employment as an aircraft mechanic.

Id. at 1280-81. Particularly, the plaintiff argued, in part, that the defendant employer

violated its internal policies in searching for alternative accommodations. Id. at

1283-84. In granting the defendant’s motion for summary judgment, the Daughtry

court held that the “reasonable accommodation” element required that the plaintiff

“show that there was an actual, not just hypothetical, reasonable accommodation that

could have been taken.” Id. at 1283 (citing Milton, 53 F.3d at 1125).



                                          18
      In the present case, Plaintiff alleged that she requested not to be transferred

to a position that would force her to work with Mick Roney and would (and did)

exacerbate her PTSD. (Doc. 27 at ¶¶ 34-38). Moreover, she alleged that, if the City

granted her request, she would simply remain in her current position and that other

equally qualified male employees (who were willing to transfer) would take her

place. (Id. at ¶ 36). Thus, unlike Daughtry, Plaintiff pleaded the existence of an

actual, reasonable accommodation, that could have been taken. The trier of fact,

taking Plaintiff’s allegations as true, could conclude that the City’s actions

constituted denial of a reasonable accommodation—i.e., Plaintiff could remain at

the Williams Aquatic Center, like the other non-transferred male employees, and she

would be able to avoid working with Mick Roney.

      The City’s bare and contradictory assertion that Plaintiff failed to plead a

reasonable accommodation—i.e., because the ADA does not always require an

employer to transfer employees upon request, it cannot possibly be a reasonable

accommodation—is not sufficient to dismiss Plaintiff’s ADA and Rehabilitation

claims under Fed. R. Civ. P. 12(b)(6). (See doc. 29 at pp.18-20). The authorities

relied on by the City, which primarily were decided at the summary judgment stage,

are not applicable here. Plaintiff’s request was to avoid working in a position that

would force her to work with Mick Roney, who sexually and racially harassed her

in the past, rather than merely being dissatisfied or socially “incompatible” with a



                                         19
supervisor. See e.g., Santandreau v. Miami-Dade County, 2011 WL 13136161, at

*11 (S.D. Fla. Aug. 1, 2011) (citing Gaul v. Lucent Techs., Inc., 134 F.3d 576, 581

(3d Cir. 1998)).

      Thus, the City’s motion to dismiss Plaintiff’s ADA and Rehabilitation claims

is due to be denied.

    D.  THE CITY’S MOTION TO DISMISS PLAINTIFF’S FMLA
INTERFERENCE CLAIM IS DUE TO BE DENIED BECAUSE SHE
ALLEGED PREJUDICE.

      A plausible FMLA interference claim has two parts. First, a plaintiff “need

only demonstrate by a preponderance of the evidence that [s]he was entitled to the

benefit denied.” Hurlbert v. St. Mary's Health Care System, Inc., 439 F.3d 1286,

1293-94 (11th Cir. 2006) (quoting Strickland v. Water Works and Sewer Bd. of the

City of Birmingham, 239 F.3d 1199, 1207 (11th Cir. 2001) (internal citations

omitted). Second, a plaintiff must also establish that that she was “prejudiced by the

[FMLA] violation in some way.” Ragsdale v. Wolverine World Wide, Inc., 535 U.S.

81, 89 (2002). However, proof “that h[er] employer intended to deny the [FMLA]

benefit” is not required. To satisfy the prejudice prong, a plaintiff must “demonstrate

some harm remediable by either ‘damages' or ‘equitable relief.’” Evans v. Books-A-

Million Evans, 762 F.3d 1288, 1295 (internal citations omitted).

      Plaintiff alleged that she applied for FMLA leave. (Doc. 27 at ¶ 44). She

further alleged that she was terminated approximately one month after submitting he



                                          20
application. (Id. at ¶¶ 42-44). Although Plaintiff was ultimately reinstated (id. at ¶

45-46), she further alleged that when she attempted to utilize sick and personal leave

after filing her charge of discrimination, the City continued to threaten termination

of her employment and make the process more difficult. (Id. at ¶ 48-49). Taken as

true, the trier of fact could infer that a reasonable person in Plaintiff’s position would

forgo additional attempts to seek FMLA benefits.

         The City improperly contends that Plaintiff’s FMLA interference claim fails

for two reasons. (See doc. 29 at pp. 20-22). Specifically, the City contends that

Plaintiff failed to allege: (1) facts showing that the City failed to restore her to the

position she held when the leave commenced (Doc. 29 at p. 21); and/or (2) that her

FMLA rights were prejudiced by any other conduct by the City. (Id.). However,

Plaintiff’s FMLA interference claim does not rely on whether or not she was actually

restored to her prior position. Instead, Plaintiff alleged that the City continues to

threaten termination of her employment if she takes any leave. (Doc. 27 at ¶¶ 48-

49). Plaintiff also alleged prejudice from the City’s continuing actions: she cannot

take leave, or even apply for FMLA benefits, out of fear that she will be terminated

again.

         Thus, the City’s motion to dismiss Plaintiff’s FMLA interference claim is due

to be denied.

         E.     PLAINTIFF IS ENTITLED TO BACK PAY.



                                           21
          Plaintiff is entitled to backpay from the time she was informed about being

transferred to the Showers Center and forced to take leave on or about November

18, 2016. (Doc. 27 at ¶¶ 40, 41). Plaintiff was subsequently terminated and reinstated

on or about January 3, 2017, and she reported to work at on January 19, 2017. (Id.

at ¶¶ 45-48). The City’s motion to dismiss Plaintiff’s backpay claims is due to be

denied. 5

          Respectfully submitted this the 25th day of January, 2019.


                                          /s/ Rebekah Keith McKinney
                                          Rebekah Keith McKinney (ASB-3137-T64J)
                                          Philip M. DeFatta (ASB-9307-R74F)
                                          Attorney for Plaintiff
                                          Watson McKinney, LLP
                                          200 Clinton Avenue, West, Suite 110
                                          Huntsville, Alabama 35801
                                          (256) 536-7423 telephone
                                          mckinney@watsonmckinney.com
                                          defatta@watsonmckinney.com




5
    Plaintiff is not seeking front pay at this time.


                                                       22
                         CERTIFICATE OF SERVICE

       I hereby certify that on this the 25th day of January, 2019, I electronically
filed the foregoing with the Clerk of the Court using the CM/ECF system and have
served a copy of same upon the following by electronic service or by placing a copy
of same in the United States mail, postage prepaid and properly addressed:

David J. Canupp, Esq.
J. Bradley Emmons, Esq.
Lanier, Ford, Shave & Payne, PC
2101 W. Clinton Avenue, Ste. 102
P.O. Box 2087
Huntsville, AL 35804

                                /s/ Rebekah Keith McKinney
                                Rebekah Keith McKinney




                                        23
